DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 04/18/2021. Claim 1 has been amended. No claims have been further cancelled or added. Therefore, claims 1 and 3-8 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinstein (2013/0085420).
Regarding claim 1, Feinstein discloses a muscle-strengthening passive and active motion device (rehab apparatus 10) (para. 0037) comprising: a joint supporter  comprising a fastening unit and a support, the support comprising a front plate (plate supporting the foot plate), a top plate, and a rear plate (all plate shaped, also see annotated FIG. 1 of Feinstein below), wherein, the front plate is configured to move back and forth in a straight line (actuator moves the base 34 in a direction 35; see straight line 35 in FIG. 1), the front plate is connected with the fastening unit and the top plate by a first link, the top plate is connected to the rear plate by a second link, and the top plate is connected between the front plate and the rear plate, and is configured to move upward and downward link (see annotated FIG. 1 of Feinstein below); an extension plate provided at one end portion of the top plate through a fourth link, wherein a support member is connected between the extension plate and the rear plate through a fifth link and a sixth link (see annotated FIG. 1 of Feinstein below); a driver (actuator 12) driving the joint supporter by being combined to the joint supporter (actuator moves the base 34, one or more of the support members pivot along one or more hinges) (para. 0037) ; and a controller controlling the driver (control unit 14 establishes a coordinated sequence of reciprocating motion of the CPM device), wherein the controller is capable of accelerating or decelerating a driving speed of the joint supporter (since the device of Feinstein is reciprocating, at each end of the reciprocating motion accelerating and decelerating is needed to change directions). 

    PNG
    media_image1.png
    583
    792
    media_image1.png
    Greyscale

the driver (12) comprises: a power generator generating power (12; actuator itself),  and a power transmitter combined to the power generator and driving the joint supporter using the power form the power generator (as shown in FIG. 1 at point 36 as a motor pulley system).
Regarding claim 5, Feinstein discloses  the controller selectively accelerates or decelerates a driving speed of the joint supporter (reciprocating motion of the CPM device; see para. 0041 -- acceleration and deceleration is required to provide reciprocation motion as it’s changing directions (e.g. moving to a stop at an end is deceleration and changing directions and starting a move again is an acceleration)).
Regarding claim 6, Feinstein discloses the controller selectively changes a driving direction of the joint supporter (reciprocating motion of the CPM device; see para. 0041).
Regarding claim 7, Feinstein discloses the fastening unit comprises a strap for wrapping and fastening (a plurality of attachments 325; see para. 0038 and FIG. 7 for straps).
Regarding claim 8, Feinstein discloses that the fastening unit has a plate shape (24; foot rest), and one surface of the fastening unit has a groove (see FIG. 1 of Feinstein, grooved plate for holding plate 24, groove for supporting heel of user) (para. 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein (2013/0085420) as applied to claim 1 above, and in further view of Genovese et al. (4,825,852).
Regarding claim 3, Feinstein has everything as claimed, but does not disclose that the joint supporter further comprises a shock absorbing unit.
Genovese teaches a continuous passive motion device (see FIG. 1 of Genevese) in the same endeavor comprising a joint supporter (80) comprising a shock absorbing unit (122 padded front portion on a leather backing) (col. 6, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the joint supporter of Feinstein a shock absorbing unit as taught by Genovese in order to ensure proper support to the patient’s limbs (col. 7, lines 5-10) as well as provide comfort of engagement to the patient’s body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (7,282,035), Green et al (5,333,604), Blanchard (6,221,032), Chen (5,901,581), Focht (5,280,783), Kaiser (5,399,147) all disclose CPM devices that have similar framework of a joint supporter to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3785


/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785